Per Curiam.
The complaint states a sufficient cause of action at law though not in equity. Consequently, an answer having been interposed, the court should not have dismissed the complaint. (Clark v. Levy, 130 App. Div. 389; Perrin v. Smith, 135 id. 127; Kraemer v. World Wide Trading Co., Inc., 195 id. 305.)
The order should be reversed, with twenty dollars costs and disbursements, and the motion denied.
Present — Martin, P. J., Glennon, Untermyer, Dore and Cohn, JJ.
Order unanimously reversed, with twenty dollars costs and disbursements, and motion denied.